Case 1:20-cv-00144-MSM-PAS Document 12 Filed 03/10/21 Page 1 of 4 PageID #: 110




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND




 __________________________________________
                                           )
 TIMOTHY STONE,                            )
                   Plaintiff               )
                                           )
             v.                            )         No. 1:20-cv-00144-MSM-PAS
                                           )
 PATRICIA COYNE-FAGUE, et al               )
                   Defendants              )
 ____________________________________      )



                                       ORDER

 Mary S. McElroy, United States District Judge
       The plaintiff, Timothy Stone, is a prisoner in the custody of the Rhode Island

 Department of Corrections (“DOC”). He has filed a complaint invoking 28 U.S.C. §

 1983, alleging that various officials of the DOC have violated his Eighth and

 Fourteenth Amendment rights to be free from cruel and unusual punishment and to

 due process. The alleged wrongs complained-of span a period of six years prior to the

 filing of the complaint and range from violations of prison disciplinary rules to the

 excessive use of physical force. The complaint also alleges that the DOC breached

 the terms of a settlement agreement reached in an unrelated case.

       Mr. Stone, despite numerous extensions of time, has failed to respond to the

 Motion to Dismiss. The Court, however, has independently reviewed it on the merits.

 For the reasons stated below, the Court GRANTS the defendants’ Motion to Dismiss
Case 1:20-cv-00144-MSM-PAS Document 12 Filed 03/10/21 Page 2 of 4 PageID #: 111




 (ECF No. 8) with respect to all claims other than that alleging non-compliance with

 the previous settlement agreement. With respect to that claim, the Motion to Dismiss

 is DENIED.

       The Memorandum filed with the Complaint (ECF 1-2) recites the factual bases

 of Mr. Stone’s claims. The Court, mindful of the admonition that pro se filings should

 be read with some leniency, Erickson v. Pardus, 551 U.S. 89, 93 (2007), treats the

 recitation of facts in the Memorandum as if incorporated into the Complaint for

 purposes of the Motion to Dismiss brought by the defendants pursuant to

 Fed.R.Civ.P. 12(b)(6).


    1. All claims against persons in their official capacity are dismissed because

       neither the State nor its officials may be sued in such capacity for damages

       under § 1983. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).

    2. All claims against “unknown” officials are dismissed because the Complaint

       fails to describe them with sufficient specificity to allow them to be identified.

    3. While the plaintiff’s recitation of an alleged assault committed by certain

       named officers while he was in restraints and trying to shelter under a table

       does state sufficient facts to constitute a plausible Eighth Amendment

       excessive force claim, Wilkins v. Gaddy, 559 U.S. 34, 38 (2010), it is barred by

       the three-year Statute of Limitations applicable to § 1983 lawsuits. Tang v.

       State of R.I., Dept. of Elderly Affairs, 904 F.Supp. 55, 60-61 (D.R.I. 1995); Paul

       v. City of Woonsocket, 745 A.2d 169, 172 (R.I. 2000). The assault is alleged to
Case 1:20-cv-00144-MSM-PAS Document 12 Filed 03/10/21 Page 3 of 4 PageID #: 112




       have occurred on March 14, 2017, and the Complaint was filed on March 23,

       2020.

    4. The claims of due process violations arising from the actions of named and

       unnamed correctional officers on May 21, 2014 and Oct. 29, 2016, are also time-

       barred.

    5. The claims against various members and staff of the Rhode Island Parole

       Board fail to rise to the level of constitutional harms cognizable under § 1983.

       Moreover, state law affords Mr. Stone an avenue of relief. See e.g., LaBombard

       v. Rhode Island Dept. of Corrections, Parole Board, et al, No. M.P. 83-1606,

       1983 WL 481431 (R.I. Super. June 29, 1983 (unpublished) (complaint that

       various correctional officials fabricated incidents that resulted in parole

       denial).

    6. The claim arising from the allegedly purposeful destruction of Mr. Stone’s legal

       materials – by storing them in bags containing foodstuff so as to entice rodents

       – fails to state a plausible claim of constitutional violation, as do a variety of

       allegations arising from the confiscation of soap and other alleged indignities.

       Campbell v. Cornell Corrections of Rhode Island, Inc., 564 F.Supp.2d 99, 104-

       105 (D.R.I. 2008).

    7. Finally, Mr. Stone complains that the DOC has failed to comply with the terms

       of a settlement he obtained in an earlier lawsuit, No. 1:11-cv-00127L.      That

       case was settled in 2017. Because the settlement was neither incorporated into

       the dismissal order nor memorialized in a separate document in the case, it
Case 1:20-cv-00144-MSM-PAS Document 12 Filed 03/10/21 Page 4 of 4 PageID #: 113




       must be enforced, if at all, by an independent action.         F.A.C., Inc. v.

       Cooperativa de Seguros de Vida de Puerto Rico, 449 F.3d 185, 189-90 (1st Cir.

       2006). The instant action is independent. Although the Agreement itself is

       not in this case record, Mr. Stone makes sufficiently specific allegations from

       which it may be reasonably inferred that he was promised a dental implant

       and a job as a law clerk in the law library. He contends he never received the

       implant and that he was required to meet certain conditions not part of the

       Agreement to become a law clerk.      Those allegations, particularly as any

       Agreement is presumably in the hands of the defendants, are enough to

       withstand a Motion to Dismiss under Rule 12(b)(6).

       For the above reasons, the defendants’ Motion to Dismiss (ECF No. 8) is

 GRANTED except with respect to the claim related to enforcement of the 2017

 settlement reached in 1:17-cv-00127L. As to that claim, the Motion is DENIED.


 IT IS SO ORDERED;




 _______________________________
 Mary S. McElroy,
 United States District Judge

 Date: March 10, 2021
